Case 1:19-cv-05907-PKC-CLP Document 135 Filed 04/09/21 Page 1 of 2 PageID #: 1325

                             GLADSTEIN, REIF & MEGINNISS, LLP
                                           ATTORNEYS AT LAW

  AMY GLADSTEIN                             39 BROADWAY • SUITE 2430                 ELLEN DICHNER
  JAMES REIF                               NEW YORK, NEW YORK 10006                  ROBERT MOLOFSKY **
  WALTER M. MEGINNISS, JR.                        (212) 228-7727                     YVONNE BROWN
  KENT Y. HIROZAWA                              FAX: (212) 228-7654                  JUDITH I. PADOW
  BETH M. MARGOLIS                                                                   Of Counsel
  WILLIAM S. MASSEY *
  AMELIA K. TUMINARO                                                                 ** ALSO ADMITTED IN
  KATHERINE H. HANSEN *                                                                 WASHINGTON, D.C.
  MICHAEL L. WINSTON
   ─────────
  JESSICA E. HARRIS

  * ALSO ADMITTED IN NJ


                                                                   April 9, 2021
  By E-Filing and Overnight Mail
  Hon. Pamela K. Chen
  United States District Judge
  United States District Court
  Eastern District of New York
  Chambers N 631
  225 Cadman Plaza East
  Brooklyn, NY 11201

           Re:      He v. China New Star Restaurant, Inc, Et Al., 19-CV-05907 (PKC) (CLP)

  Dear Judge Chen:

           This office represents Plaintiff Yong Xiong He in the above-noted case.

          Pursuant to Your Honor’s Rule 1.D., we enclose a courtesy copy of a Notice of Motion
  and accompanying Memorandum of Law, Declaration of Michael L. Winston with exhibits, and
  Letter to the Court, which were filed on April 9, 2021. The Motion seeks an Order (1) Setting a
  Court Hearing (or, in the Alternative, Permitting Disclosure), and (2) Requiring the Turnover of
  Funds and Service of a CPLR §6219 Statement, Including by, if Appropriate, Holding Individual
  Defendant(s) or Garnishee(s) in Contempt.


                                        Respectfully submitted,

                                             /s/ Michael L. Winston___
                                                 Michael L. Winston
                                                 Jessica E. Harris
                                                 GLADSTEIN, REIF & MEGINNISS, LLP
                                                 39 Broadway, Ste. 2430
                                                 New York, NY 10006
                                                 (212) 228-7727
                                                 mwinston@grmny.com
                                                 jharris@grmny.com
Case 1:19-cv-05907-PKC-CLP Document 135 Filed 04/09/21 Page 2 of 2 PageID #: 1326




  CC:   Magistrate Judge C. Pollak (by ECF)
        Counsel for All Parties (by ECF)
        Kristy Ling Feng Li (by Overnight Mail)
        Sheriff of the City of New York (by Overnight Mail)
